ePlus Reports Fiscal Year 2008 Financial Results Total Revenues Increased 7.3% to $849.3 Million Net Income Decreased 5.9% to $16.4 Million HERNDON, VA – July 3, 2008– ePlus inc. (OTC: PLUS - news), announced record revenues for its fiscal year ended March 31, 2008 (“FY08”).Revenues during FY08 increased 7.3% to $849.3 million from $791.6 million for the prior fiscal year (“FY07”).The Company recorded net earnings of $16.4 million, as compared to net earnings of $17.4 million in FY07.Basic and diluted earnings per share in FY08 were $1.99 and $1.95, respectively, as compared to $2.11 and $2.04, respectively, in FY07.The prior year’s financial results included patent settlement revenue of $17.5 million. Financial Results for the Fiscal Year and Quarter Ended March 31, 2008 The increase in total revenues for FY08 is primarily the result of a 4.3% increase in sales of product and services to $731.7 million, as compared to $701.2 million in the prior fiscal year, and a 921.2% increase in sales of leased equipment from $4.5 million to $45.5 million, offset by a reduction in patent settlement income from $17.5 million in FY07 to $0 in FY08.Sales of product and services represented 86.1% of total revenue for FY08 as compared to 88.6% the prior year, and gross margin on sales of product increased to 11.8% for FY08 from 11.2% in FY07.A substantial portion of sales of product and services are from sales of Hewlett Packard and Cisco products, which represented approximately 22% and 38% of sales, respectively, in FY08, as compared to 24% and 32%, respectively, in FY07. In FY08, lease revenues increased 1.4% to $55.5 million from $54.7 million for the prior fiscal year.The net investment in leased assets was $157.4 million as of March 31, 2008, a 27.5% reduction from $217.2 million as of March 31, 2007.This decrease was primarily due to a reduction in direct financing and operating leases portfolio resulting from the sale of lease schedules, terminations and normal pay down of leases during the year.Fee and other income was $16.7 million, an increase of 21.7% over the prior fiscal year. Cost of sales, product and services increased 3.7% to $645.4 million in FY08 as compared to $622.5 million in the prior fiscal year. This increase corresponds to a similar increase in sales of product and services.Cost of sales, leased equipment, increased 902.3% to $43.7 million during the year, from $4.4 million in FY07.This increase corresponds to the increase in sales of leased equipment to non-lessee third parties in the financing business unit.Direct lease costs increased 3.3% to $21.0 million for FY08, as compared to $20.3 million for the prior fiscal year. The largest component of direct lease cost is depreciation associated with operating leases.Although the investment in operating leases decreased at March 31, 2008 as compared to the prior year, the addition of larger new equipment leases contributed to higher depreciation. Professional and other fees decreased 20.3% to $12.9 million in FY08.This decrease is due to higher expenses incurred in the year ended March 31, 2007 related to a patent lawsuit and an investigation of stock option grants commenced by the Audit Committee, as previously disclosed in the Company’s Form 10-K for the year ended March 31, 2007.The decrease was partially offset by an increase in audit fees and legal fees during the year ended March 31, 2008. Salaries and benefit expenses increased 2.0% to $72.3 million in FY08, primarily due to the recognition of share-based compensation expense of $1.6 million incurred relating to the cancellation of 450,000 options during the first quarter of fiscal year 2008, as previously disclosed.This amount is partially offset by a reversal of payroll taxes, interests and penalties of $243 thousand due to the expiration of statue of limitations.The Company employed 658 people as of March 31, 2008 compared to 649 people as of March 31, 2007. General and administrative expenses decreased 6.7% to $16.0 million for FY08 as compared to the prior fiscal year.This decrease is driven by increased efficiency in spending controls coupled with costs related to lawsuit settlements that was incurred in the prior fiscal year. Interest and financing costs decreased 19.8% to $8.1 million for the year, due to an decreased balance of recourse and non-recourse notes payable.Non-recourse notes payable decreased 36.7% to $93.8 million for FY08 as compared to the prior fiscal year, due to a net reduction of 185 leases in the debt portfolio during the year, combined with a normal reduction in principal and interest, and partially offset by new leases. Basic and diluted weighted average common shares outstanding for the year ended March 31, 2008 were 8,231,741 and 8,378,683, respectively.For the year ended March 31, 2007, the basic and diluted weighted average common shares outstanding were 8,224,929 and 8,534,608, respectively. For the quarter ended March 31, 2008, the Company recorded net earnings of $2.7 million, as compared to net earnings of $1.9 million in the prior year’s quarter.Basic and fully diluted earnings per share for the fourth quarter of fiscal year 2008 were $0.34 and $0.32, respectively, as compared to $0.24 and $0.23, respectively, for the same quarter in FY07.Revenues for the quarter increased 3.7% to $187.2 million, from $180.5 million recorded in the prior year’s quarter. At March 31, 2008, the Company had cash and cash equivalents of $58.4 million and total stockholders’ equity of $163.7 million, as compared to $39.7 million and $146.2 million, respectively, at March 31, 2007.Total assets decreased 9.2% to $379.7 million at March 31, 2008 as compared to $418.1 million at March 31, 2007.The Company did not purchase any common stock during FY08. Percentage changes stated above are calculated on actual numbers from the financial statements, not on the rounded numbers used herein.Investors are encouraged to read the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2008.Copies are available at http://www.eplus.com/ or http://www.sec.gov/, or by contacting the Company at info@eplus.com or (888) 482-1122. About ePlus inc. ePlus is a leading provider of technology solutions.ePlus enables organizations to optimize their IT infrastructure and supply chain processes by delivering world-class IT products from top manufacturers, professional services, flexible lease financing, proprietary software, and patented business methods.Founded in 1990, ePlus has more than 650 associates in 30+ locations serving more than 2,500 customers.The Company is headquartered in Herndon, VA.For more information, visit http://www.eplus.com/, call 888-482-1122, or email info@eplus.com. ePlus® and/or other ePlus products referenced herein are either registered trademarks or trademarks of ePlus inc. Note:Statements in this press release, which are not historical facts, may be deemed to be "forward-looking statements.”Actual and anticipated future results may vary due to certain risks and uncertainties, including, without limitation, the effects of the delisting of the Company’s common stock from The Nasdaq Global Market and the quotation of the Company’s common stock in the “Pink Sheets,” including any adverse effects relating to the trading of the stock due to, among other things, the absence of market makers; the timing of our ability to re-apply to list our shares of common stock on The Nasdaq Global Market; the effects of any lawsuits or governmental investigations alleging, among other things, violations of federal securities laws, by the Company or any of its directors or executive officers; the existence of demand for, and acceptance of, our services; our ability to hire and retain sufficient personnel; a decrease in the capital spending budgets of our customers; our ability to protect our intellectual property; the creditworthiness of our customers; our ability to raise capital and obtain non-recourse financing for our transactions; our ability to realize our investment in leased equipment; our ability to reserve adequately for credit losses; fluctuations in our operating results; and other risks or uncertainties detailed in our SEC filings. All information set forth in this release and its attachments is as of July 3, 2008.ePlus inc. undertakes no duty to update this information.More information about potential factors that could affect ePlus inc.’s business and financial results is included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2008 under the captions “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” which is on file with the SEC and available at the SEC’s website at http://www.sec.gov/. ePlus inc. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS As of As of March31, 2008 March31, 2007 ASSETS (in thousands) Cash and cash equivalents $ 58,423 $ 39,680 Accounts receivable—net 109,706 110,662 Notes receivable 726 237 Inventories 9,192 6,851 Investment in leases and leased equipment—net 157,382 217,170 Property and equipment—net 4,680 5,529 Other assets 13,514 11,876 Goodwill 26,125 26,125 TOTAL ASSETS $ 379,748 $ 418,130 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable—equipment $ 6,744 $ 6,547 Accounts payable—trade 22,016 21,779 Accounts payable—floor plan 55,634 55,470 Salaries and commissions payable 4,789 4,331 Accrued expenses and other liabilities 30,372 25,960 Income taxes payable - - Recourse notes payable - 5,000 Non-recourse notes payable 93,814 148,136 Deferred tax liability 2,677 4,708 Total Liabilities 216,046 271,931 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock, $.01 par value; 2,000,000 shares authorized;none issued or outstanding - - Common stock, $.01 par value; 25,000,000 shares authorized;11,210,731 issued and 8,231,741 outstanding at March 31, 2008 and 11,210,731 issued and 8,231,741 outstanding at March 31, 2007 112 112 Additional paid-in capital 77,287 75,909 Treasury stock, at cost, 2,978,990 and 2,978,990 shares, respectively (32,884 ) (32,884 ) Retained earnings 118,623 102,754 Accumulated other comprehensive income—foreign currency translation adjustment 564 308 Total Stockholders' Equity 163,702 146,199 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 379,748 $ 418,130 ePlus inc. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Year Ended March31, 2008 2007 (amounts in thousands, except per share data) Sales of product and services $ 731,654 $ 701,237 Sales of leased equipment 45,493 4,455 777,147 705,692 Lease revenues 55,459 54,699 Fee and other income 16,699 13,720 Patent settlement income - 17,500 72,158 85,919 TOTAL REVENUES 849,305 791,611 COSTS AND EXPENSES Cost of sales, product and services 645,393 622,501 Cost of leased equipment 43,702 4,360 689,095 626,861 Direct lease costs 20,955 20,291 Professional and other fees 12,889 16,175 Salaries and benefits 72,285 70,888 General and administrative expenses 16,016 17,165 Interest and financing costs 8,123 10,125 130,268 134,644 TOTAL COSTS AND EXPENSES (1) 819,363 761,505 EARNINGS BEFORE PROVISION FOR INCOME TAXES 29,942 30,106 PROVISION FOR INCOME TAXES 13,582 12,729 NET EARNINGS $ 16,360 $ 17,377 NET EARNINGS PER COMMON SHARE—BASIC $ 1.99 $ 2.11 NET EARNINGS PER COMMON SHARE—DILUTED $ 1.95 $ 2.04 WEIGHTED AVERAGE SHARES OUTSTANDING—BASIC 8,231,741 8,224,929 WEIGHTED AVERAGE SHARES OUTSTANDING—DILUTED 8,378,683 8,534,608 (1) Includes amounts to related parties of $1,052 thousand and $964 thousand for the years ended March 31, 2008 and March 31, 2007, respectively. Contact: Kley Parkhurst, SVP ePlus inc. kparkhurst@eplus.com 703-984-8150
